
	
		I
		112th CONGRESS
		1st Session
		H. R. 2423
		IN THE HOUSE OF REPRESENTATIVES
		
			July 6, 2011
			Mr. Hinchey
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend title 41, United States Code, to increase the
		  American-made content requirement for the Buy American Act, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 The Buy American Enhancement Act of
			 2011.
		2.Domestic content
			 requirement for the Buy American Act
			(a)Substantially
			 all definedSection 8301 of
			 title 41, United States Code, is amended—
				(1)by redesignating
			 paragraph (2) as paragraph (3); and
				(2)by inserting after
			 paragraph (1) the following new paragraph:
					
						(2)Substantially
				allArticles, materials, or
				supplies shall be treated as made substantially all from articles, materials,
				or supplies mined, produced, or manufactured in the United States if the cost
				of the domestic components of such articles, materials, or supplies exceeds 75
				percent of the total cost of all components of such articles, materials, or
				supplies.
						.
				(b)Effective
			 dateThe amendment made by subsection (a) shall take effect not
			 later than 180 days after the date of the enactment of this Act.
			3.Requirement for
			 indirect contracts to comply with the Buy American Act
			(a)Contract
			 requirementThe head of each
			 Federal agency shall ensure that each contract described in subsection (b)
			 awarded by such Federal agency includes a provision requiring any articles,
			 materials, and supplies provided under the contract to comply with chapter 83
			 of title 41, United States Code (popularly referred to as the Buy
			 American Act), subject to the exceptions to that chapter provided in
			 the Trade Agreements Act of 1979 (19 U.S.C. 2501 et seq.) or otherwise provided
			 by law.
			(b)Contracts
			 describedThe contracts described in this subsection include each
			 of the following:
				(1)Housing leases,
			 including military housing provided by a private entity.
				(2)Power purchase agreements.
				(3)Enhanced-use leases.
				(4)Energy savings
			 performance contracts.
				(5)Utility energy
			 service contracts.
				4.Buy American
			 waiver reporting requirement
			(a)Waiver
			 definedSection 8301 of title
			 41, United States Code, as amended by section 2, is further amended by adding
			 at the end the following new paragraph:
				
					(4)WaiverThe term waiver means, with
				respect to the acquisition of an article, material, or supply for public use,
				the inapplicability of this chapter to the acquisition by reason of any of the
				following:
						(A)A determination by
				the head of the Federal agency concerned that the acquisition is inconsistent
				with the public interest.
						(B)A determination by
				the head of the Federal agency concerned that the cost of the acquisition is
				unreasonable.
						(C)Use outside of the
				United States.
						(D)A determination by
				the head of the Federal agency concerned that the article, material, or supply
				is not mined, produced, or manufactured in the United States in sufficient and
				reasonably available commercial quantities of a satisfactory quality.
						(E)Procured under a
				contract with an award value that is not more than the micro-purchase threshold
				under section 1902 of this title.
						(F)An exception under
				the Trade Agreements Act of 1979 (19 U.S.C. 2501 et seq.).
						(G)Any other
				exception otherwise provided by
				law.
						.
			(b)Waiver reporting
			 requirementSection 8302 of title 41, United States Code, is
			 amended by adding at the end the following new section:
				
					(c)Waiver reporting
				requirementThe head of each
				Federal agency shall establish a location on the website of such agency for the
				publication of waivers accessible by the public and shall publish a list at
				such location of each waiver granted under this chapter not later than 30 days
				after such waiver is granted.
					.
			(c)Effective
			 dateThe amendments made by
			 this section shall take effect not later than 180 days after the date of the
			 enactment of this Act.
			5.Implementation
			 through the Federal Acquisition RegulationNot later than 180 days after the date of
			 the enactment of this Act, the Federal Acquisition Regulation shall be revised
			 as necessary to implement the provisions of this Act.
		6.DefinitionsIn this Act:
			(1)Energy savings
			 performance contractThe term
			 energy savings performance contract has the meaning given that
			 term under section 436.31 of title 10, Code of Federal Regulations.
			(2)Federal
			 agencyThe term Federal
			 agency means any executive agency (as defined in section 133 of title
			 41, United States Code) or any establishment in the legislative or judicial
			 branch of the Federal Government.
			
